COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      James Eric Higginbotham v. The State of Texas

Appellate case number:    01-12-00547-CR

Trial court case number: 1773747

Trial court:              County Criminal Court at Law No. 3 of Harris County

         An abatement hearing record complying with our order of continuing abatement has been
filed in this Court. Therefore, we order the appeal reinstated.
       The Clerk of this Court is directed to enter Jed Silverman in the records of this Court as
appellant’s counsel on appeal.
       The trial court has admonished appellant that appellant must file evidence by November
15, 2012 that the court reporter’s record has been paid for. If appellant does not file evidence
with this Court by November 15, 2012 that the court reporter’s record has been paid for, the
Court may consider and decide those issues or points that do not require a reporter’s record. See
TEX. R. APP. P. 37.3(c).

        The court reporter’s record is ORDERED to be filed in this Court within 30 days of the
date that appellant pays for the record.
       It is so ORDERED.

Judge’s signature:/s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: November 5, 2012